AFFIRMED; and Opinion Filed March 26, 2013.




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00449-CV

                             VINCENT WHITEHEAD, Appellant
                                         V.
                        BULLDOG BATTERY CORPORATION, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-04037-2011

                     MEMORANDUM OPINION ON REHEARING
                       Before Justices Lang-Miers, Myers, and Lewis
                                 Opinion by Justice Lewis
       This appeal was dismissed for want of jurisdiction pursuant to our opinion filed February

8, 2013. Appellant Vincent Whitehead timely filed a motion for rehearing. We withdraw our

opinion issued February 8, 2013 and vacate our judgment of that date. The following is now the

opinion of the Court.

       Whitehead appeals a district court judgment giving full faith and credit to an Indiana

judgment filed in Texas pursuant to the Uniform Enforcement of Foreign Judgments Act. We

affirm the trial court’s judgment.

                                          Background

        In 2008, Bulldog Battery Corporation (“Bulldog”) filed suit against Vincent Whitehead

(“Whitehead”) and others in the Wabash Superior Court in Wabash County, Indiana. After

Whitehead was served with process and without the aid of counsel, Whitehead wrote a letter to
the Wabash Superior Court requesting the court dismiss the action against him due to a lack of

personal jurisdiction. The Indiana court filed the letter and declared Whitehead filed a “general

denial” with the court. Bulldog filed a Request for Admissions from Whitehead which

Whitehead failed to answer. The Indiana court, claiming Whitehead failed to comply with

Indiana Trial Rule 36, deemed the unanswered Request for Admissions as admitted. The Indiana

trial court held a bench trial, at which Whitehead failed to appear, and found Whitehead liable to

Bulldog for damages, attorney fees, and pre-judgment interest.

       On September 22, 2011, Bulldog filed the Indiana judgment against Whitehead in a

district court in Collin County, Texas pursuant to the Uniform Enforcement of Foreign

Judgments Act (“UEFJA”). The record shows Bulldog satisfied the proof of mailing notice

pursuant to Texas Civil Practice and Remedies Code section 35.004, and Whitehead does not

complain about notice regarding the filing of the foreign judgment. Whitehead did not file any

response or objections until more than 30 days after the filing of the foreign judgment. Then, on

November 23, 2011, Whitehead filed a motion to vacate and a motion to quash claiming the

judgment was not entitled to full faith and credit in Texas because it was not properly

authenticated. The trial court held a hearing on January 6, 2012 at which Bulldog and Whitehead

were represented by counsel. After allowing both parties to submit letter briefs, the trial court

denied Whitehead’s motion to vacate/motion to quash on February 7, 2012.

       On April 4, 2012, Whitehead filed his Notice of Restricted Appeal with the trial court,

and, on April 6, 2012, filed his Motion to Extend Time to File Notice of Restricted Appeal with

this Court. We granted Whitehead’s motion to extend. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4.




                                               –2–
                                              Analysis

       To prevail on a restricted appeal, Whitehead must establish (1) he filed notice of the

restricted appeal within six months after the judgment was signed; (2) he was a party to the

underlying suit; (3) he did not participate in the hearing that resulted in the judgment complained

of and did not timely file any post-judgment motions or requests for findings of fact and

conclusions of law; and (4) error is apparent on the face of the record. TEX. R.

APP. P. 26.1(c), 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); In re

Baby Girl S., 353 S.W.3d 589, 591 (Tex. App.—Dallas 2011, no pet.). These four requirements

are jurisdictional and will cut off a party’s right to seek relief by way of restricted appeal if they

are not met. In re Baby Girl S., 353 S.W.3d at 591.

       (1) Notice of Restricted Appeal

       The Indiana judgment was filed in Collin County on September 22, 2011. “When a

judgment creditor proceeds under the UEFJA, the filing of the foreign judgment comprises both

the plaintiff’s original petition and a final judgment.” Walnut Equip. Leasing Co. v. Wu, 920
S.W.2d 285, 286 (Tex. 1996). Thus, Whitehead had six months from September 22, 2011 to file

his notice of restricted appeal. He did not file his notice until April 4, 2012, more than six

months later. However, he asked this Court for an extension of time to file, and his request was

granted. Our order stated Whitehead’s April 4, 2012 notice would be considered timely filed.

Therefore–for purposes of our jurisdictional review–Whitehead’s notice of restricted appeal was

timely filed, and his appeal meets the first requirement.

       (2) Party Status

       Whitehead was a party to the underlying suit, so his appeal also meets the second

requirement.




                                                 –3–
       (3) Participation in the Trial Court

       The first question under this requirement is whether Whitehead participated in the

hearing that resulted in the September 22, 2011 judgment. Whitehead did not participate in the

Indiana trial, and there was no intervening hearing between that Indiana default judgment and the

filing of the judgment in Collin County. Whitehead’s appeal meets this first prong of the third

requirement.

       The second question is whether Whitehead timely filed any post-judgment motions or

requests for findings of fact and conclusions of law. “A filed foreign judgment has the same

effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating,

staying, enforcing, or satisfying a judgment as a judgment of the court in which it is filed.” TEX.

CIV. PRAC. & REM. CODE ANN. § 35.003(c) (West 2008). Thus, the trial court had plenary

power to vacate, modify, correct, or reform the September 22, 2011 judgment within thirty days

of its filing. See TEX. R. CIV. P. 329b(d). But Whitehead did not file his motion to vacate the

judgment until November 23, 2011, more than thirty days after the judgment was filed. His post-

judgment motion was not timely. Accordingly, his appeal meets the second prong of the third

requirement as well.

       (4) Error on the Face of the Record

       The final requirement is that there must be error on the face of the record. Whitehead

brings two issues in an effort to meet this fourth requirement. He argues the Indiana judgment

was not properly authenticated or does not meet the Texas authentication requirements and was

never properly filed.

       The United States Constitution requires each state to give full faith and credit to the

public acts, records, and judicial proceedings of every other state. U.S. CONST. art. IV, § 1. “In

Texas, the enforcement of foreign judgments is governed by the Texas version of the UEFJA.”

                                               –4–
McCoy v. Knobler, 260 S.W.3d 179, 182 (Tex. App.—Dallas 2008, no pet.). “A copy of a

foreign judgment authenticated in accordance with an act of congress or a statute of this state

may be filed in the office of the clerk of any court of competent jurisdiction of this state.” TEX.

CIV. PRAC. & REM. CODE ANN. § 35.003(a). “The clerk shall treat the foreign judgment in the

same manner as a judgment of the court in which the foreign judgment is filed.” Id. § 35.003(b).

As we discussed above, once filed, a foreign judgment is subject to the same rules and

procedures as any Texas judgment would be in that court. Id. § 35.003(c).

        For proper authentication, Texas Rule of Evidence 1005 refers to the requirements in rule

902:

        Certified Copies of Public Records. A copy of an official record or report or entry
        therein, or of a document authorized by law to be recorded or filed and actually
        recorded or filed in a public office, including data compilations in any form
        certified as correct by the custodian or other person authorized to make the
        certification, by certificate complying with paragraph (1), (2) or (3) of this rule or
        complying with any statute or other rule prescribed pursuant to statutory
        authority.

TEX. R. EVID. 902(4). The certificate requiring compliance “with paragraph (1), (2) or (3) of this

rule” in relevant part, states:

        (1) Domestic Public Documents Under Seal. A document bearing a seal
        purporting to be that of the United States, or of any State, district,
        Commonwealth, territory, or insular possession thereof, or the Panama Canal
        Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision,
        department, officer, or agency thereof, and a signature purporting to be an
        attestation or execution.

TEX. R. EVID. 902(1).

        In this case, the evidence supporting the filing of the Indiana judgment is the certified

copy of the final judgment with findings of fact and conclusions of law. The final page of the

judgment bears a seal from the “Wabash Circuit/Superior Court Clerk Elaine J. Martin” and

reflects the signature of Elaine Martin in her official capacity. The seal clearly states the

document is an “official certified copy.”
                                                 –5–
       Whitehead asks this Court to require each and every page of the judgment to be

authenticated separately. Citing Sanders v. State, Whitehead claims certification was

accomplished only on the page that was actually stamped and was only accomplished for the last

page of the judgment. Sanders, 787 S.W.2d 435,438 (Tex. App.—Houston [1st Dist.] 1990, pet.

ref’d) (concluding a single page was the only one certified because the district clerk’s certificate

only identified a single page as certified). However, the judgment in this case is certified on the

final page as a “certified copy” and does not limit its certification to a single page. We conclude

the certified copy of the Indiana judgment meets the requirements of rule 902(1) and is properly

authenticated. See Ex parte Helber, No. 05-95-00810-CR, 1995 WL 605415, *4 (Tex. App.—

Dallas 1995, pet. ref’d, untimely filed) (per curiam) (not designated for publication) (concluding

similar Indiana document met the requirements of rule 902(4)). Consequently, we overrule

Whitehead’s first issue.

       Whitehead’s second issue contends the document was insufficient to meet the statutory

requirements for authentication and was consequently improperly filed. The only error

Whitehead complains about is the lack of authenticity. Because we have already decided the

document was sufficiently authenticated, we overrule Whitehead’s second issue.

       We conclude Whitehead’s appeal fails on the fourth requirement: he has shown no error

on the face of the record in this case.

                                           Conclusion

       We affirm the trial court’s judgment.



120449F.P05                                           /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –6–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

VINCENT WHITEHEAD , Appellant                         On Appeal from the 366th Judicial District
                                                      Court, Collin County, Texas
No. 05-12-00449-CV          V.                        Trial Court Cause No. 366-04037-2011.
                                                      Opinion delivered by Justice Lewis.
BULLDOG BATTERY CORPORATION,                          Justices Lang-Miers and Myers
Appellee                                              participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
        It is ORDERED that appellee BULLDOG BATTERY CORPORATION recover its
costs of this appeal from appellant VINCENT WHITEHEAD.


Judgment entered this 26th day of March, 2013.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –7–